department of the treasury internal_revenue_service washington d c date number release date cc intl br6 tl-n-3712-99 uilc 6038a internal_revenue_service national_office field_service_advice memorandum for associate district_counsel southern california district san diego attn robert e cudlip cc wr sca sd from elizabeth g beck senior technical reviewer cc intl br6 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend activity a amount a amount b amount c amount d amount e amount f amount g amount h amount i tl-n-3712-99 amount j amount k amount l amount m amount n amount o amount p business activity country a country b date date date date forparent forsub product a ussub1 ussub2 ussub3 ussub4 taxable_year taxable_year x issue whether ussub1 is liable for an sec_6038a monetary penalty for its failure to report on the form_5472 attached to its taxable_year federal_income_tax return a guarantee fee payment made in taxable_year which payment served as the basis for an amortization deduction claimed by ussub1 on its taxable_year return conclusion yes ussub1 is liable for an sec_6038a monetary penalty for its failure to report the guarantee fee payment on the form_5472 attached to its taxable_year federal_income_tax return given that the guarantee fee was taken into account in the determination and computation of ussub1's taxable_year taxable_income tl-n-3712-99 and the failure to report made the form_5472 for taxable_year substantially incomplete facts ussub1 a domestic_corporation wholly owned by forparent a country a corporation is a reporting_corporation as defined in sec_6038a and b and therefore subject_to sec_6038a information reporting requirements ussub1 timely filed consolidated federal_income_tax returns forms for itself and its subsidiaries for taxable_year and taxable_year ussub1’s taxable_year return was not examined and the period of limitations for taxable_year has expired ussub1’s taxable_year return is currently under examination and the period of limitations for assessment has been extended by a restricted_consent to date ussub1’s taxable_year income_tax return reported gross_receipts of dollar_figureamount a and a net taxable loss of dollar_figureamount b ussub1 uses the accrual_method of accounting ussub3 and ussub4 are wholly owned subsidiaries of ussub1 which were included in ussub1's consolidated federal_income_tax returns for taxable_year and taxable_year on or about date forparent entered into an agreement with ussub1 pursuant to which it undertook to guarantee the obligation of ussub3 and ussub4 to make an aggregate capital_contribution of dollar_figureamount d to a limited_partnership formed to carry out activity a on or before date on date a date months before date ussub1 made a payment of dollar_figureamount c to forparent as consideration for the guarantee on date ussub1’s two subsidiaries contributed dollar_figureamount d to the limited_partnership borrowing the funds from ussub2 a domestic_corporation owned by forparent ussub1 claims that the dollar_figureamount c guarantee fee payment is amortizable for tax purposes over the 18-month period from the payment of the guarantee fee date to the capital_contribution by ussub3 and ussub4 date in the amount of dollar_figureamount e in each of taxable_year and taxable_year for financial_accounting purposes ussub1 chose to amortize the dollar_figureamount c fee over the life of the activity a project x years taxable_year ussub1 did not claim an dollar_figureamount e amortization deduction on its taxable_year income_tax return nor did it report on the attached form_5472 information_return of a foreign-owned corporation or a foreign_corporation engaged in a u s trade_or_business relative to forparent the dollar_figureamount c payment or the unclaimed dollar_figureamount e amortization deduction the only transaction with forparent reported on its taxable_year form_5472 was dollar_figureamount f as consideration paid for technical managerial engineering construction scientific or like services tl-n-3712-99 ussub1 also reported the following amounts on another form_5472 filed for taxable_year and relative to forsub a country b corporation related to forparent dollar_figureamount g paid to forsub as consideration paid for technical managerial engineering construction scientific or like services dollar_figureamount h loaned to forsub dollar_figureamount i interest_paid to forsub the taxable_year return provided by ussub1 to examination is missing the second page of the form_5472 relative to ussub2 ussub1’s balance_sheet attached to its taxable_year return treated the dollar_figureamount c payment as an asset categorized as investment in partnerships with dollar_figureamount j recorded under each of ussub3 and ussub4 ussub1 did not file form_1042 annual withholding_tax return for u s source income of foreign persons for taxable_year taking the return position that the dollar_figureamount c guarantee fee was insurance and as such exempt from taxation under the applicable tax_treaty taxable_year ussub1 claimed two deductions on the form_4562 depreciation and amortization filed with its taxable_year return totaling dollar_figureamount k an dollar_figureamount l deduction for amortization of costs that began before taxable_year and an dollar_figureamount m deduction for amortization of costs that began during taxable_year ussub1 did not show the dollar_figureamount c payment or the dollar_figureamount k amortization deduction on its taxable_year form_5472 relative to forparent ussub1 did however report the following amounts on the forms filed for taxable_year dollar_figureamount n paid to forsub as consideration paid for technical managerial engineering construction scientific or like services dollar_figureamount o borrowed from forparent dollar_figureamount p interest_paid to forparent though ussub1 indicated it filed three forms in taxable_year see taxable_year form_1120 schedule k item c form_5472 part i item f only two forms were in fact filed relative to forparent and forsub examination did not follow up on the missing third form_5472 for taxable_year ussub1 has also asked that the taxable_year net_operating_loss carryforward be amended to include the dollar_figureamount e deduction not taken in taxable_year law and analysis a the sec_6038a reporting requirements cid cid cid cid cid cid tl-n-3712-99 sec_6038a was enacted amid concerns that foreign-owned u s companies were understating income and thus minimizing tax_liability through the manipulation of transactions with their non-u s parent companies see eg staff of joint comm on taxation 99th cong general explanation of the tax_reform_act_of_1986 jcs-10-87 pincite4 j comm print date collecting the correct amount of tax from these companies was often frustrated where important financial records were kept at the parent company in foreign languages and in less detail than required in the united_states in order to permit the internal_revenue_service to obtain the information necessary to effectively enforce u s tax laws as they apply to these companies and transactions sec_6038a introduced reporting and record-keeping requirements for certain foreign-owned domestic companies reporting corporations involved in transactions with related parties each sec_6038a reporting_corporation such as ussub1 must make a separate annual information_return on form_5472 with respect to each related_party with which the reporting_corporation has had any reportable_transaction during the taxable_year even where the information required may not affect the amount of any_tax due under the code sec_1_6038a-2 in the present case forparent is a related_party of ussub1 for the purposes of sec_6038a as forparent is a 25-percent_foreign_shareholder of ussub1 forsub is also a related_party of ussub1 in that forparent is a 25-percent shareholder of forsub in other words forsub is related to forparent and the definition of related_party includes any person who is related to a 25-percent shareholder of the reporting_corporation sec_6038a sec_1_6038a-1 sec_6038a describes the information which the secretary may require by regulations to be reported to include transactions between the reporting_corporation and each foreign_person which is a related_party to the reporting_corporation reportable_transactions are separated by sec_1_6038a-2 into two types foreign related_party transactions for which only monetary consideration is paid or received by the reporting_corporation see sec_1_6038a-2 and foreign related_party transactions involving non-monetary consideration or less than full consideration see sec_1_6038a-2 with respect to those transactions involving solely monetary consideration sec_1_6038a-2 states if the related_party is a foreign_person the reporting_corporation must set forth on form_5472 the dollar amounts of all reportable_transactions for which monetary consideration including u s and foreign_currency was the sole consideration paid or received during the taxable_year of the reporting_corporation the total amount of such transactions as well as the separate amounts for each type of transaction described below must be reported on form_5472 in the tl-n-3712-99 manner the form prescribes the types of transactions described in this paragraph are i sales and purchases of stock_in_trade inventory ii sales and purchases of tangible_property other than stock_in_trade iii rents and royalties paid and received other than amounts reported under paragraph b iv of this section iv sales purchases and amounts paid and received as consideration for_the_use_of all intangible_property v consideration paid and received for technical managerial engineering construction scientific or other services vi commissions paid and received vii amounts loaned and borrowed except open accounts resulting from sales and purchases reported under other items listed in this paragraph b that arise and are collected in full in the ordinary course of business viii interest_paid and received ix premiums_paid and received for insurance and reinsurance and x other_amounts paid or received not specifically identified in this paragraph b to the extent that such amounts are taken into account for the determination and computation of the taxable_income of the reporting_corporation emphasis added for purposes of sec_1_6038a-2 the terms paid and received shall include accrued payments and receipts respectively for accrual basis taxpayers sec_1_6038a-2 part iv of form_5472 requires the reporting_corporation to provide detailed information on monetary transactions between the reporting_corporation and foreign related parties with a separate listing by type of transaction as indicated in sec_1_6038a-2 of amounts paid and received by the reporting_corporation the form_5472 required under sec_6038a and sec_1_6038a-2 shall be filed with the reporting corporation’s income_tax return for the taxable_year by the due_date including extensions of that return with a duplicate including attachments and schedules filed at the same time with the philadelphia service_center sec_1_6038a-2 where a reporting_corporation fails to furnish the required information within this deadline sec_6038a provides for a monetary penalty of dollar_figure for each taxable_year with respect to which such failure occurs tl-n-3712-99 filing a substantially incomplete form_5472 will constitute a failure_to_file form_5472 sec_1_6038a-4 b discussion sec_1_6038a-2 makes it clear that reportable foreign related_party transactions include enumerated transactions and any and all transactions which are taken into account in determining the reporting corporation’s taxable_income for the relevant year the specific transactions listed in sec_1 6038a- b i - ix are by definition reportable sec_1_6038a-2 functions as a catch-all provision including among reportable_transactions all other_amounts paid or received which are not specifically identified in i through ix but which are in any case taken into account for the determination and computation of the taxable_income of the reporting_corporation in the present case ussub1 claimed two amortization deductions on its taxable_year return in connection with the guarantee fee payment the guarantee fee payment was thus taken into account by ussub1 in the determination and computation of its taxable_year taxable_income and fell within the catch all category x under sec_1_6038a-2 consequently it should have been reported on the form_5472 attached to ussub1's taxable_year return because ussub1 did in fact timely file a form_5472 relating to forparent with the required information on other reportable related_party transactions for taxable_year it must be determined whether the failure to report the guarantee fee made its taxable_year form_5472 substantially incomplete - and thus equivalent to a failure_to_file form_5472 although the regulations do not provide a definition of substantially incomplete they do provide that where information is not required to be reported a form_5472 filed without such information is not substantially incomplete sec_1_6038a-4 in interpreting the substantially incomplete standard the policy behind sec_6038a of providing a complete and accurate picture of a foreign-owned company’s reportable related_party transactions and ultimately the collection of the correct amount of u s federal_income_tax from the reporting company should be paramount one could view the language of sec_1_6038a-2 which states that the amounts of the listed transactions must be reported on form_5472 a sec_1 for purposes of this advice it is assumed that the amount at issue is in substance a guarantee fee it was so reflected on transaction documents and so reported on taxpayer’s taxable_year return taxpayers are limited in their ability to disavow the form of their transactions see national alfalfa dehydrating milling co 417_us_134 99_tc_561 87_tc_178 tl-n-3712-99 compelling a finding that where these items are not reported the form_5472 is substantially incomplete under sec_1_6038a-4 under this view since the guarantee fee payment was clearly taken into account in the determination of ussub1's taxable_year taxable_income as evidenced by ussub1's deductions for amortization in taxable_year the guarantee fee payment was thus required to be reported pursuant to sec_1 6038a- b x ussub1's failure to report in itself made its taxable_year form_5472 substantially incomplete another view is that the determination of whether the failure to report a particular reportable_transaction makes a taxpayer’s form_5472 substantially incomplete requires the examination of all pertinent facts and circumstances these facts and circumstances should include among other things the magnitude of the unreported transaction s in relation to reported transactions and whether the reporting_corporation has other reported transactions with the same related_party the magnitude of the unreported transaction s in relation to the reporting corporation’s volume of business and overall financial situation the significance of the unreported transaction s to the reporting corporation’s business in a broad functional sense whether the unreported transaction s occur s in the context of a significant ongoing transactional relationship with the related_party and whether the unreported transaction s is are reflected in the determination and computation of the reporting corporation’s taxable_income in the relevant year in this case the following observations may be made concerning the factors enumerated above the portion of the guarantee fee accrued for purposes of determining ussub1's taxable_year taxable_income but not reported on form_5472 for taxable_year dollar_figureamount k is millions of dollars and five times larger than the total of the other_amounts which were in fact reported on the forms for taxable_year dollar_figureamount n dollar_figureamount o and dollar_figureamount p ussub1 did in fact report two monetary transactions with forparent on form_5472 for taxable_year dollar_figureamount o as amounts borrowed and dollar_figureamount p as interest_paid the unreported amount is equivalent to approximately a of ussub1's taxable_year gross_receipts dollar_figureamount a and approximately ½ of ussub1's taxable_year net taxable loss dollar_figureamount b it is therefore significant in relation to ussub1's volume of business and overall financial situation on its federal_income_tax returns for taxable_year and taxable_year ussub1 indicates that its business activity is business activity in product a tl-n-3712-99 see form_1120 schedule k item sec_2 and c the guarantee fee payment here is intended to guarantee the obligation to make a capital_contribution to a limited_partnership involved in activity a and is therefore directly connected with the stated object of ussub1’s business activity there appears to be at least a two-year relationship concerning this significant financial and legal transaction between ussub1 forparent and other related parties the guarantee fee payment was clearly taken into account in the determination of ussub1's taxable_year taxable_income as evidenced by ussub1's deductions for amortization for taxable_year and thus required to be reported pursuant to sec_1_6038a-2 all these factors considered together make it clear that the guarantee fee payment was significant in light of the pertinent facts and circumstances and that the form_5472 filed with the taxable_year return was substantially incomplete under either of the views discussed above we believe ussub1 would be treated as having failed to file form_5472 for taxable_year and be subject_to a sec_6038a monetary penalty for this failure you should note that certain failures to report may be excused for reasonable_cause sec_1_6038a-4 whether a taxpayer acted with reasonable_cause and good_faith will be determined on a case-by-case basis taking into account all pertinent facts and circumstances which include among other things the taxpayer’s experience and knowledge sec_1_6038a-4 if the penalty is imposed ussub1 should be informed of its right to file a statement claiming reasonable_cause pursuant to sec_1_6038a-4 case development hazards and other considerations we based our advice on the assumption that the guarantee fee payment was in fact a reportable_transaction under sec_6038a for taxable_year difficulties arise where as here an argument can be made that the transaction was not reportable for taxable_year and thus if there is no requirement to report the payment there would be no deemed failure_to_file eliminating the sec_6038a monetary penalty however since examination has not taken a position as to the character or deductibility reportability of the payment we maintain that if ussub1 has taken a return position in which the guarantee fee was reflected in the computation of its taxable_year taxable_income it should also be reported on the form_5472 filed with that year’s return thus taxpayer is bound by its return position for purposes of the sec_6038a monetary penalty is not allowed to benefit from hindsight manipulation and encouraged to perform up-front compliance which is the underlying purpose of sec_6038a penalty tl-n-3712-99 we understand that a request for field_service_advice concerning the character of the alleged guarantee fee payment is currently pending with cc intl should examination ultimately determine that the payment is not deductible or is not included among the listed transactions under sec_1_6038a-2 then the issue of whether to impose the sec_6038a monetary penalty should be resubmitted to this office for further consideration if you have any further questions please call by elizabeth g beck senior technical reviewer branch office of associate chief_counsel international
